DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment presented in the After Final Consideration Program Request filed on 12/22/2021 has been entered. Applicant’s amendment to the independent claim 1 have overcome the 35 USC § 103 obviousness rejection previously presented in the Final Office Action filed 10/28/2021. Applicant’s Arguments/Remarks filed 12/22/2021 have been fully considered and found persuasive in view of Applicant’s amendment to the claims.
Claim status
Claims 1 – 21 remain pending
Claim 1 is amended
In view of the amendment filed on 12/22/2021, the following is an Examiner’s statement for the reasons for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Drexler (Attorney of record) on a telephone call on 02/07/2022.
The application has been amended as follows: 
Claim 1, line 30: a semicolon has been added after “carbon dioxide;
Claim 1, line 31: “a)-b)” is deleted, lines 31-33 now reads --from the at least one gas pipe and/or the at least one gas lance when the casting and/or placing the non-zero-slump concrete by transferring and/or consolidating the non-zero-slump concrete composition corresponds to step 3a) or 3b); or--
Claim 1, line 34: “c)” is deleted, lines 34-36 now reads --via the plurality of inlets in the mould wall when the casting and/or placing the non-zero-slump concrete by transferring and/or consolidating the non-zero-slump concrete composition corresponds to step 3c); or--
Claim 1, line 37: “d)” is deleted, lines 37-40 now reads --in a chamber/enclosed space/vessel/room via the plurality of inlets in the mould wall and the open top surface when the casting and/or placing the non-zero-slump concrete by transferring and/or consolidating the non-zero-slump concrete composition corresponds to step 3d),--

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record is represented by SHAO et al. (US PGPub. No. 20170073270 A1; Shao), SANDBERG et al. (US PGPub. 2017/0036372 A1; Sandberg), and KOU, SEIKO (JP-02137782-A; Kou). 
None of the prior art of record – taken alone or in combination – anticipates, nor render obvious a method of producing a wet-cast slag-based concrete product, wherein a workable non-zero-slump concrete composition comprising a first water to slag-based binder ratio by weight of greater than 0.2 is obtained during the step mixing (instant application step 2), the mould being an “air-tight mould,” and wherein after the steps of: mixing (step 2), casting and/or placing the non-zero-slump concrete by transferring and/or consolidating the non-zero-slump concrete composition into a mould (instant application step 3), pre-conditioning the non-zero-slump concrete composition within the mould 
Shao, considered as the closest prior art of record, teaches a method having the step of mixing a slag based binder, an aggregate and water (see [0102] and Table 2) to produce a concrete composition comprising a first water to slag-based binder ratio by weight of greater than 0.2 – Shao’s [0189], however, Shao’s concrete composition is not a  workable non-zero-slump concrete composition. Additionally, Shao fails to disclose the mould being an air-tight mold, and the pre-conditioning step for the non-zero-slump concrete composition being done within the mould, as required by claim 1 of the instant application. In contrast, Shao’s method preconditions a precast body after demoulding.  Shao discloses that the concrete composition is mould/cast or precast to produce an intermediate concrete product that is afterwards placed in an air-tight/sealed chamber (e.g., see Shao at [0015] and Fig. 2). Sandberg nor Kou’s disclosure remedies for the deficiencies in Shao’s method. 
Sandberg discloses a method of carbonating a wet concrete mix (non-zero-slump). However, Sandberg fails to remedy for Shao’s deficiency in disclosing the mould being an air-tight mold, and the pre-conditioning step for the non-zero-slump concrete composition being done within the mould (Sandberg’s method adds carbonates the concrete composition prior to moulding; [0030-32]). Kou disclosure – taken alone or in combination with the teaching of Shao and Sandberg – fails to remedy for the deficiencies in modified Shao.

Therefore, a PHOSITA would not have been motivated to combine the teachings of Shao, Sandberg and Kou, since the combination would not have teach, suggest, or motivate one of ordinary skill in the art to arrive at a method of producing a wet-cast slag-based concrete product, wherein a workable non-zero-slump concrete composition, and wherein after the steps of: mixing, casting/molding, pre-conditioning the non-zero-slump concrete composition within the, and the step of .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712